Order unanimously affirmed, with costs. Memorandum: Although we affirm we do not agree with Special Term that arbitration must be stayed because the demand was not served as provided by CPLR 7503 (subd [c]). The requirements of that section are designed to provide a *766method for prompt relief when the parties have agreed to arbitration as a remedy for disputes arising between them and to insure speedy judicial review of the threshold issues of arbitrability if arbitrability is contested. Although appellant, the party demanding arbitration, has failed strictly to comply with the statutory method of serving its demand, the only consequence is to toll the time limit on respondent’s motion to stay arbitration. Since it is undisputed that respondent had actual notice of the demand and an opportunity to judicially review whether arbitration was an appropriate remedy in this case, it can hardly claim the notice was void. The demand does not state the issue to be arbitrated with sufficient particularity, however, and we therefore affirm. The demand requested only arbitration of the rights and benefits due two teachers. Accordingly, it is so broad that the court is not able to rule on the threshold issues of arbitrability (Matter of Oneonta City School Dist. [Oneonta Teachers Assn.], 59 AD2d 797; Board of Educ. v Newfane Teachers Assn., 54 AD2d 1119). We affirm the judgment granting the stay, with leave to appellant to serve, within 10 days of our order herein, a demand which sufficiently states the particulars of the claim sought to be arbitrated. (Appeal from order of Wayne Supreme Court— arbitration.) Present—Simons, J. P., Hancock, Jr., Schnepp, Doerr and Moule, JJ.